Title: Enclosure: William Short to Gouverneur Morris, 23[–24] July 1792
From: Short, William
To: Morris, Gouverneur


The Hague, July 23[–24,] 1792. “In consequence of your letter of July 16. I have written to the bankers to desire them to furnish you the state of the payments they have made to France. I can inform you however in the mean time that they told me the statement made by the French treasury was just.… I in-close you two reciepts of the French agent at Antwerp which complete the payments made by de Wolf. I am sorry to find you have connected the settlement of these payments with the former ones, as it will necessarily occasion delay—& they are on quite a different footing—delay cannot injure the settlement of the payments from Amsterdam—they were made previously to the promise of making up depreciation. Their sum in livres tournois is fixed & the U.S. will be credited for their amount whether settled with the present or any other government of any other complexion whatsoever. As to the payments from Antwerp they are expressed you know in florins & livres tournois—as a guide—the depreciation of assignats is promised on them—& the amount which will be carried to the credit of the U.S.—depends altogether on the settlement to be made. It is urgent to ascertain the real value of the assignats with their own fathers, as they will of course be more favorable to them than any others. I do not doubt you have proper reasons for connecting the two affairs. My own opinion would have been for avoiding every thing that could possibly occasion delay in the settlement of the Antwerp payments. I do not presume to add to the various arguments which will certainly occur to you for shewing that the loss wch. the French government would have sustained in recieving & employing the assignats in France where we had a right to pay them was without comparison less than the fall in the exchange & of course will leave a considerable gain to the U.S. after having made up to France the real depreciation on assignats at home—as may be seen by a comparison of their value with the price of all articles in France during the time of these payments. The Sec. of the treasury mentions also the loss which we sustained in recieving this money by remittances from France during the time of our assignats. I am exceedingly anxious that the business should be well settled & advantageously for the U.S.—of which I cannot but have the best grounded hopes since it is in your hands—& which will shew to our government the propriety of my having postponed settling it myself from the prospect of its being committed to better care. Another circumstance which I am anxious about & which I should suppose would aid in adjusting that already mentioned, is the sum we have now in Amsterdam. It would seem to me it would be a very expeditious operation to say to the minister—we have money to pay you—we will pay you at Amsterdam where you want it—let us therefore settle immediately at what rate the U.S. are to be credited for the payments already made at Antwerp—& at what rate you will recieve the florins at Amsterdam. This would certainly avoid all delay & put you on a ground much to be desired. It would be more desirable than waiting for the uncertain event, which has already drawn us so long, of appropriating this money to the succours of the colonies—& particularly now that we see they have voted so small a sum & with so many restrictions. I really know not how to justify myself to our government at keeping so long, so large sums on hand at a dead interest. Should the ministry be still par interim—yet I think they would not refuse the mode of settlement mentioned above—or if they should the commissaries of the treasury, who are a more permanent body, & to whom it will be ultimately referred, would not, & particularly as money is always wanted by them in Amsterdam. I have said a great deal several times on these subjects—viz. the settlement of the Antwerp payments & the mode of paying expeditiously & advantageously for the U.S. the sums on hand at Amsterdam. You will naturally concieve my anxiety, & also that if nothing definitive be soon done I shall consider myself under the necessity of directing the bankers to begin their remittances to France by bills of exchange, although the mode above mentioned being much more expeditious would be much more agreeable.… I have just recd. your note of July 18 inclosing a letter from Carmichael. I see you are no further with the minister than a “promise to hasten the settlement of accts.” I must beg you to wait no longer on a promise—& if you cannot settle the mode of payment immediately to say so that I may direct the bankers to remit the money at our disposition. The Commissaries however wd. certainly be glad to recieve it at Amsterdam & of course willingly fix the rate at which they wd. recieve it & of course agree to the rate for the sums already pd. at Antwerp. If you wait for a settlement of the whole acct. I predict the affair will not be settled with this government—& if you confine your self to the five essential points—it may & certainly can be done without any delay.…”
